DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12 are rejected under 35 U.S.C. 102(a1) as being participated by Khovaylo et al. (Khovaylo) (US 2002/0181030 A1).
 	Regarding claim 1, Khovaylo discloses a reading device (e.g., FIG. 1 is a perspective view of an imaging device in accordance with the present invention, paragraph 12) comprising: 
a housing having a housing cover that is not transparent, the housing cover (e.g., FIG. 1, the imaging device 100 may be an optical scanner having a scanner housing 
an imaging unit disposed inside the housing (e.g., an imaging device 100 will now be provided. Referring to FIG. 1, the imaging device 100 may be an optical scanner having a scanner housing 102 with a peripheral sidewall 104. The peripheral sidewall 104 may be provided with a left side portion 106, a right side portion 108, a front portion 110, and a back portion 120, paragraph 23. Note: because the imaging device 100 having a scanner housing 102 with a peripheral sidewall 104. The peripheral sidewall 104 may be provided with a left side portion 106, a right side portion 108, a front portion 110, and a back portion 120. Therefore imaging device is inside the housing); 
a reading lighting unit that illuminates the opening cover from inside the housing (e.g., The imaging device 100 may have conventional scanner optical and electrical components including an illumination source or lamp 344, paragraph 35);
a guiding lighting unit that emits light to an outside of the housing (e.g., Light rays 362 from a lamp 344 reflect off the front face 340 of the media 266 as reflected rays 364. The reflected light rays 364 pass through the imaging lens 346 that focuses an image of an associated scan line portion of front face 340 of the media 266 on the optical sensor 348, paragraph 35), 
wherein the housing cover further includes a second opening provided on a same plane as the first opening at a position separated from the first opening (e.g., the housing top portion 124 has an opening 128 adapted to receive a transparent media support platen 130, paragraph 23), and 


Regarding claim 2, Khovaylo discloses wherein the second opening is provided at the housing (e.g., the housing top portion 124 has an opening 128 adapted to receive a transparent media support platen 130, paragraph 23).
  
Regarding claim 3, Khovaylo discloses wherein the second opening is provided along an outer periphery of the opening cover, and the housing cover is disposed between the opening cover and the second opening (e.g., The housing top portion 124 has an opening 128 adapted to receive a transparent media support platen 130. The ).  

Regarding claim 4, Khovaylo discloses wherein the guiding lighting unit includes a plurality of light sources arranged in an array (e.g., Light rays 362 from a lamp 344 reflect off the front face 340 of the media 266 as reflected rays 364, paragraph 35).  

Regarding claim 8, Khovaylo discloses wherein the first opening of the housing has a rectangular shape (e.g., a lid 272 mounted in displaceable overlying relationship with the second surface portion 154 of the platen 130, paragraph 22), the guiding lighting unit includes a plurality of guiding lighting units, each of the plurality of guiding lighting units has an L-shape, and each of the plurality of guiding lighting units is disposed at a position corresponding to a corresponding one of corners of the first opening of the housing (e.g., In the scanning sequence the light source 344 emits rays of light 362 as discussed previously. The photo sensor 348 collects reflected light and converts it to machine readable data, paragraph 39).
  
Regarding claim 9, Khovaylo discloses wherein the reading lighting unit is disposed closer to the opening cover than the imaging unit is (e.g., Light rays 362 from a lamp 344 reflect off the front face 340 of the media 266 as reflected rays 364. The reflected light rays 364 pass through the imaging lens 346 that focuses an image of an associated scan line portion of front face 340 of the media 266 on the optical sensor 348, paragraph 35).

Regarding claim 10, Khovaylo discloses further comprising a decorative plate that covers the second opening of the housing cover, wherein the decorative plate is configured to diffuse the light emitted by the guiding lighting unit (e.g., The housing top portion 124 has an opening 128 adapted to receive a transparent media support platen 130. The transparent media support platen 130 has a perimeter 132 defined by a left edge 140, a right edge 142, a front edge 144, and a back edge 146 (FIG. 3), paragraph 23).  

Regarding claim 11, Khovaylo discloses wherein the decorative plate further covers a part of the first opening of the housing cover (e.g., the lid 272 may be provided with a semi-resilient flat member 304 and may have a soft conforming pad 306, paragraph 33). 
 
Regarding claim 12, Khovaylo discloses wherein the annular board covers the second opening of the housing cover (e.g., the lid 272 may be provided with a semi-resilient flat member 304 and may have a soft conforming pad 306, paragraph 33).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Khovaylo et al. (Khovaylo) (US 2002/0181030 A1) as applied to claim 1 above, and further in view of Takayama (US 2019/0147307 Al).
Regarding claim 5, Khovaylo does not specifically disclose further comprising: a communication antenna that communicates with an external device; and an annular 
Takayama discloses further comprising; a communication antenna that communicates with an external device; and an annular board on which the communication antenna is mounted (e.g,,the wireless 1C tag 11 includes a built-inopening of the housing. antenna and a built-in non-volatile memory, and performs wireless communication with the reader writer 2 and thereby performs reading and writing from and to the nonvolatile memory, paragraph 22), wherein a width of a hole formed in the annular board is larger than a width of the opening of the housing (e.g., If the wireless 1C tag 11 has a large size (i.e. if an antenna of the wireless 1C tag 11 has a large size), then a large resistance value is set on the load 13 because a low transmission power is enough from the reader writer 2 to the wireless 1C tag 11; and if the wireless 1C tag 11 has a small size (i.e. if an antenna of the wireless 1C tag 11 has a small size), then a small resistance value is set on the load 13 because a high transmission power is required from the reader writer 2 to the wireless 1C tag 11, paragraph 25. Note: since antenna has options of small size or large, thus it has options to make a width of a hole formed in the annular board is larger than a width of the opening of the housing).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Khovaylo to include further comprising: a communication antenna that communicates with an external device; and an annular board on which the communication antenna is mounted as taught by Takayama. It would have been obvious to one of ordinary skill in the art at the time of 
Regarding claim 6, Khovaylo discloses wherein the guiding lighting unit is mounted on the annular board (e.g., The lamp 344, imaging lens 346 and optical sensor 348 may be mounted in a displaceable carriage 350 mounted on guide rails 360 extending parallel to platen edges 144, 146 or alternatively 140, 142, paragraph 35).
Regarding claim 7, Khovaylo discloses wherein the imaging unit captures, through the hole in the annular board, an image of an object that is placed on the opening cover (e.g., Light rays 362 from a lamp 344 reflect off the front face 340 of the media 266 as reflected rays 364. The reflected light rays 364 pass through the imaging lens 346 that focuses an image of an associated scan line portion of front face 340 of the media 266 on the optical sensor 348. The optical sensor 348 and its associated circuits generate electronic data representative of the scan line portion of the document that is imaged thereon as is well known in the art. FIG. 10 is simplified in that imaging devices typically include mirrors and other optical components well known in the art. In operation the imaging device 100 may be actuated by pushing the control button 182 (FIG. 6), causing the lamp 344 to light and a scanner motor (not shown) to move the carriage 350 in direction 366 below the transparent media support platen 130 from one end thereof to the other as is well known in the art. Various other scanning assemblies and imaging assemblies could be used, paragraph 35).  
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUANG N VO/Primary Examiner, Art Unit 2672